Case 2:18-cv-07241-CAS-PLA Document 42 Filed 12/23/19 Page 1 of 4 Page ID #:532


    1   JENNER & BLOCK LLP
        Andrew J. Thomas (Cal. Bar No. 159533)
    2   ajthomas@jenner.com
        Andrew G. Sullivan (Cal. Bar No. 301122)
    3   agsullivan@jenner.com
        633 West 5th Street, Suite 3600
    4   Los Angeles, CA 90071
        Telephone: (213) 239-5100
    5   Facsimile: (213) 239-5199
    6   JENNER & BLOCK LLP
        Devi M. Rao (admitted pro hac vice)
    7   drao@jenner.com
        1099 New York Avenue, NW, Suite 900
    8   Washington, D.C. 20001
    9   Telephone: (202) 639-6000
        Facsimile: (202) 639-6066
   10
        Attorneys for All Defendants
   11
                           UNITED STATES DISTRICT COURT
   12
                         CENTRAL DISTRICT OF CALIFORNIA
   13

   14
        KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
   15   and all others similarly situated,
   16
                                                  Class Action
                       Plaintiff,
   17                                             PROOF OF SERVICE
        vs.
   18                                             [Filed concurrently with: Application
   19
        SCREEN ACTORS GUILD-                      for Leave to File Under Seal;
        AMERICAN FEDERATION OF                    Documents Proposed to be
   20   TELEVISION AND RADIO                      Filed Under Seal; and [Proposed] Order
        ARTISTS, a Delaware corporation;          re Application for Leave to File Under
   21                                             Seal]
        AMERICAN FEDERATION OF
   22   MUSICIANS OF THE UNITED
                                                  Date:    January 15, 2019
   23   STATES AND CANADA, a California
                                                  Time:    10:00 a.m.
        nonprofit corporation; RAYMOND M.
   24
                                                  Dept.:   780
        HAIR, JR., an individual, as Trustee of
                                                  Judge:   Hon. Paul L. Abrams
   25   the AFM and SAG-AFTRA Intellectual
        Property Rights Distribution Fund;
   26                                              Discovery Cut-Off:      Not Scheduled
        TINO GAGLIARDI, an individual, as
                                                   Pre-Trial Conference:   Not Scheduled
   27   Trustee of the AFM and SAG-AFTRA
                                                   Trial Date:             Not Scheduled
        Intellectual Property Rights
   28   Distribution Fund; DUNCAN


                                       PROOF OF SERVICE
Case 2:18-cv-07241-CAS-PLA Document 42 Filed 12/23/19 Page 2 of 4 Page ID #:533


    1   CRABTREE-IRELAND, an individual,
    2   as Trustee of the AFM and SAG-
        AFTRA Intellectual Property Rights
    3   Distribution Fund; STEFANIE TAUB,
    4   an individual, as Trustee of the AFM
        and SAG-AFTRA Intellectual Property
    5   Rights Distribution Fund; JON JOYCE,
    6   an individual, as Trustee of the AFM
        and SAG-AFTRA Intellectual Property
    7   Rights Distribution Fund; BRUCE
    8   BOUTON, an individual, as Trustee
        of the AFM and SAG-AFTRA
    9   Intellectual Property Rights
   10   Distribution Fund; and DOE
        RESPONDING PARTY 1-10,
   11

   12
                      Responding Party.

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28



                                     PROOF OF SERVICE
Case 2:18-cv-07241-CAS-PLA Document 42 Filed 12/23/19 Page 3 of 4 Page ID #:534


    1                                PROOF OF SERVICE
    2         I, Alonso Ponce, declare as follows:

    3         I am employed in the County of Los Angeles, State of California. I am over

    4
        the age of 18 and not a party to the within action. My business address is Jenner &
        Block LLP, 633 West 5th Street, Suite 3600, Los Angeles, California 90071.
    5
              On December 23, 2019, I served the documents described below:
    6
        1. DEFENDANTS’ APPLICATION FOR LEAVE TO FILE UNDER
    7      SEAL
    8   2. DECLARATION OF ANDREW J. THOMAS IN SUPPORT
           OF LEAVE TO FILE UNDER SEAL
    9
        3. EXHIBIT 1 TO DECLARATION OF MARIANA MCCONNELL
   10
        4. EXHIBIT 2 TO DECLARATION OF MARIANA MCCONNELL
   11
         (BY U.S. MAIL) I am personally and readily familiar with the business
   12
          practice of Jenner & Block LLP for collection and processing of
          correspondence for mailing with the United States Parcel Service, and I caused
          such envelope(s) with postage thereon fully prepaid to be placed in the United
   13     States Postal Service at Los Angeles, California.
   14    (BY OVERNIGHT DELIVERY) I am personally and readily familiar with the
          business practice of Jenner & Block LLP for collection and processing of
   15     correspondence for overnight delivery, and I caused such document(s)
          described herein to be deposited for delivery to a facility regularly maintained
   16     by UPS for overnight delivery.
   17    (BY ELECTRONIC SERVICE) By electronically mailing a true and correct
          copy through Jenner & Block LLP’s electronic mail system to the email
   18     addresses set forth below.

   19
                     Paul R. Kiesel                  Attorneys for Plaintiff and the Class
   20              kiesel@kiesel.law
                Mariana A. McConnell
   21
                mcconnell@kiesel.law
   22             KIESEL LAW LLP
               8648 Wilshire Boulevard
   23        Beverly Hills, CA 90211-2910
   24          Telephone: 310-854-4444
                  Fax: 310-854-0812
   25

   26


                                                 1
                                         PROOF OF SERVICE
Case 2:18-cv-07241-CAS-PLA Document 42 Filed 12/23/19 Page 4 of 4 Page ID #:535


    1              Neville L. Johnson                   Attorneys for Plaintiff and the Class
    2          njohnson@jjllplaw.com
                  Douglas L. Johnson
    3          djohnson@jjllplaw.com
    4            Jordanna G. Thigpen
                jthigpen@jjllplaw.com
    5       JOHNSON & JOHNSON LLP
    6      439 North Canon Drive, Suite 200
               Beverly Hills, CA 90210
    7         Telephone: 310-975-1080
    8             Fax: 310-975-1095
    9
   10         I declare under penalty of perjury under the laws of the State of California
   11   that the foregoing is true and correct.
   12         Executed on December 23, 2019 at Los Angeles, California.
   13

   14
                                                  ____________________________________
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                    2
                                           PROOF OF SERVICE
